DETAILED ACTION
Claims 1-5, 7-12, and 14-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 09/05/2017. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhya (US 2013/0111034 A1) in view of Liguori et al. (US 2018/0165455 A1), in further view of Kudo (US 2010/0250630 A1).

Upadhya and Liguori were cited in the previous Office Action.

Regarding claim 1, Upadhya teaches the invention substantially as claimed including a system for cloud storage (Title: Storage Cloud Environment), comprising: 
a public cloud management component (¶ [0034]: Storage Virtualization Manager (SVM)… The SVM 236 sends commands to and receives status/identification information from the storage resource cloud 228 over the network/other communications technology link 210); 
a storage pool including multiple cloud storage devices (¶ [0023]: storage arrays/volumes 122-126 (together referred to as the storage pools 120); ¶ [0034]: storage resources (i.e., storage volume(s)/array(s)) from the storage resource cloud 228);
receive a first volume mounting request for mounting a system volume from the public cloud management component, the first volume mounting request indicating identification information of the system volume (¶ [0017]: The user service request 102 for the cloud served software application/service 132 may contain at least two portions of software application/service request data, a server computing resource identification information portion and a software identification information portion. The server computing resource identification information portion of the user service request 102 may identify the type, memory size, and other technical aspects of the necessary computing resources that will ultimately be wanted by the user to run the requested 102 cloud served software application/service 132; ¶ [0003]: a software application storage template selection sub-system that selects a software application storage template from a plurality of software application storage templates based on the software identification information portion of the user request for the cloud served software application; ¶ [0021]: After receiving the user service request 102, the application aware appliance 104 (i.e., Management Station 234 and SVM 236) may handle the server computing resources identification information portion of the request. In some embodiments, the application aware appliance 104 may perform all server computing resource selection/configuration processes within the application aware appliance 104. Thus, the application aware appliance 104 may wherein the system volume comprises a file of the operating system (Fig. 1, Templates 114, 116, and 118; ¶ [0023]: One or more storage arrays/volumes 112 in the storage resource cloud 128 may be dedicated to holding the software application storage templates 114-118. The remaining storage arrays/volumes 122-126 (together referred to as the storage pools 120) of the storage resource cloud 128 may be left available for the application aware appliance 104 to select, configure, and provision to actually provide the requested 102 cloud served software application 132. To comprehensively include all of the necessary software to provide a service request, each template will typically include, have installed, an Operating System (OS) in addition to the particular application software that a user desires to use. As an illustration of storage template, the three example storage templates shown in FIG. 1 include: template 1 (114) having the Microsoft Windows OS with the Microsoft Exchange e-mail application, template 2 (116) having the Solaris OS and the Oracle database application, and template N 118 having the Redhat Linux OS , and the system volume is remote from the bare-metal server (Fig. 1, template storage array storing the system volume is shown external/remote to the service hosting array 122-126; [0023]: The remaining storage arrays/volumes 122-126 (together referred to as the storage pools 120) of the storage resource cloud 128 may be left available for the application aware appliance 104 to select, configure, and provision to actually provide the requested 102 cloud served software application 132.); and 
mount the system volume by identifying the cloud disk based on the identification information of the system volume (¶ [0034]: The SVM 228 may then initiate a volume copy of the application software from the selected application software storage template to the selected storage resources in order to copy/provision the selected storage resources… The SVM may map the selected server computing resource(s) HBA(s) information/details to the selected storage resource(s) identification information in order to permit the selected storage resource(s) to boot from the selected storage resource(s)… the SVM 236, may then configure the selected server computing resource(s) using the storage resource identification information of the selected storage resource(s) to operate using the selected storage resource(s) (i.e., mount); Fig. 4, Steps 412-416), wherein the cloud disk comprises the system volume ([0023]: a template storage array 112 (i.e., a plurality of storage templates 114-118) that are a subset of the storage resource cloud 128. One or more storage arrays/volumes 112 in the storage resource cloud 128 may be dedicated to holding the software application storage templates 114-118. (each template will typically include, have installed, an Operating System (OS) in addition to the particular application software that a user desires to use); ); and 
the processor is configured to: 
start the operating system by means of the system on chip accessing the system volume (¶ [0013]: boot from the operating system software installed on the selected storage volume/array; ¶ [0028]: the application aware appliance 104 may configure the selected server computing resource(s) to boot from and access programs/data from the selected storage resources using the storage resource identification information/data associated with the selected storage resource(s); Fig. 4, Step 420: At process 420, the computing resource cloud operates the requested cloud served software application using the selected server computing resources and the selected and provisioned storage volume/array.).

Upadhya does not expressly teach a bare-metal server comprising a system on chip and a processor, wherein the system on-chip communicates with the processor through a Peripheral Component Interconnect Express (PCIe) connection, the system on chip comprises a computing resource, a storage resource, and a network resource; 
wherein the system on chip is configured to; 
the system volume is remote from the bare-metal server; 
record an entry in a mapping table, wherein the entry contains a size of the system volume, a logical block address (LBA) of the system volume and an identifier of the system volume; and the processor is configured to:
start the operating system, based on the mapping table.

However, Liguori teaches a customer requesting a bare-metal instance identifying a virtualization system to load and in response to the request attaching a network drive which may a bare-metal server comprising a system on chip and a processor, wherein the system on-chip communicates with the processor through a Peripheral Component Interconnect Express (PCIe) connection (¶ [0029]: The client may rent a server as a bare-metal instance and use its own operating system on the server; ¶ [0049]: server 400 configured as a bare-metal instance in a compute service system, according to certain aspects of the present disclosure. Server 400 may be a server that has been configured as a bare-metal instance, and in this case, the customer may execute an operating system directly on the hardware instead of using a virtualization system to virtualize the resources of the server. Server 400 may include hardware resources 410 that includes an adapter device 420, such as an adapter device with a PCIe interface or any other suitable interface as described above; ¶ [0031]: one or more servers 200 may share one or more of the illustrated or unillustrated components, such as processors, graphical processing units, memory, storage, and the like; ¶ [0125]: The various components and modules of the network device 1100, described above, may be implemented as discrete components, as an SoC), the system on chip comprises a computing resource, a storage resource, and a network resource (¶ [0125]: The various components and modules of the network device 1100, described above, may be implemented as discrete components, as an SoC; Fig. 11, Processing Logic 1102, Memory 1110, and Network Interface 1112); 
wherein the system on chip is configured to receive a first volume mounting request for mounting a system volume (¶ [0028]: a client may request a specific system hardware configuration. For example, the client may specify the number of processor cores, the size of the ; and the system volume is remote from the bare-metal server (¶ [0029]: The client may rent a server as a bare-metal instance and use its own operating system on the server; ¶ [0048]: For example, when the customer submits a bare-metal instance request, the request could identify a virtualization system to load.  In response, the compute service provider can prepare server 300 by attaching a network drive or downloading (i.e., external/remote from the bare-metal server) to storage a bare-metal instance image; ¶ [0049] FIG. 4 illustrates an example server 400 configured as a bare-metal instance in a compute service system, according to certain aspects of the present disclosure.  Server 400 may be a server that has been configured as a bare-metal instance, and in this case, the customer may execute an operating system directly on the hardware).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liguori of requesting an OS instance to run on a server while utilizing storage resources from a network/cloud as taught by Upadhya. The modification would have been motivated because by utilizing cloud/network storage resources, the amount of resources needed locally is reduced.

record an entry in a mapping table, wherein the entry contains a size of the system volume, a logical block address (LBA) of the system volume and an identifier of the system volume; and the processor is configured to:
start the operating system, based on the mapping table.

However, Kudo teaches record an entry in a mapping table, wherein the entry contains a size of the system volume, a logical block address (LBA) of the system volume and an identifier of the system volume ([0006] In some embodiments, the created virtual volume and the VHD file have the same capacity. The method further comprises providing a LU-volume-VHD mapping table in the storage apparatus. The LU-volume-VHD mapping table contains mapping information for at least one of mapping one or more virtual volumes in the storage apparatus each to a logical unit presented by the storage apparatus to a host computer so as to accept access from the host computer to the virtual volume, or mapping one or more logical devices in the storage apparatus each to a logical unit presented by the storage apparatus to a host computer so as to accept access from the host computer to the logical device. The method further comprises assigning a logical unit ID of the logical unit corresponding to the virtual volume and adding one entry of record into a LU-volume-VHD mapping table which contains mapping information for mapping the virtual volume to the logical unit presented by the storage apparatus to the host computer so as to accept access from the host computer to the virtual volume. The entry of record includes the logical unit ID, a VHD ID of the VHD file, and a volume ID identifying the virtual volume in the storage apparatus.); and the processor is configured to:
start the operating system, based on the mapping table ([0053]: As the host management module 226 receives the power on command, the host computer 102 boots up and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kudo with the teachings of Upadhya with the teachings of Liguori to create a mapping table to store information of the volume and load the system from it. The modification would have been motivated by the desire of maximizing capacity efficiency and data access performance. (See at least [0003])

Regarding claim 3, Upadhya teaches further configured to: 
receive a volume attaching operation request sent by the public cloud management component, the volume attaching operation request comprising an identifier of a data volume (¶ [0022]: the application aware appliance 104 may simply initiate the server computing resource selection/creation by forwarding 106 the server computing resource identification information portion of the user request to a managing resource in the server computing cloud 108); and 
send the identifier of the data volume to the processor (¶ [0022]: The managing resource in the server computing cloud 108 may then directly select the server computing resources, obtain the HBA data details from the selected server computing resources and report 106 the HBA data details and any other identification data that may be useful to the operation of the application aware appliance 104.); and 
the processor is further configured to: 
storing data into the data volume of the server (¶ [0026]: The application aware appliance 104 may then initiate a volume copy from the selected application software template 114-118 to the selected storage volume 122-126 in order to provision the selected storage volume 122-126 with the software in the selected application storage template 114-118. The application aware appliance 104 may also obtain the storage resource addressing information necessary to properly access/link the selected storage resources from the selected server computing resources. For example, the application aware appliance 104 may identify the LUN(s), WWN(s), and/or other addressing appropriate for the type/protocol of the selected storage resources; ¶ [0028]: The application aware appliance 104 may then map the selected storage resource identification information/data (e.g., the selected storage volume LUN) to the selected server computing resource HBA information/data details (e.g., the selected server computing resource HBA WWN) so that the selected storage resource (e.g., selected storage resource LUN) is visible to the selected server computing resource(s).).
	
In addition, Liguori teaches system on chip and a bare-metal server (¶ [0049]: server 400 configured as a bare-metal instance in a compute service system, according to certain aspects of the present disclosure. Server 400 may be a server that has been configured as a bare-metal instance, and in this case, the customer may execute an operating system directly on the hardware instead of using a virtualization system to virtualize the resources of the server. Server 400 may include hardware resources 410 that includes an adapter device 420, such as an adapter device with a PCIe interface or any other suitable interface as described above; ¶ [0125]: The various components and modules of the network device 1100, described above, may be implemented as discrete components, as an SoC)

Regarding claim 7, Liguori teaches wherein the system on chip and the public cloud management component communicate through a network (¶ [0048]: In response, the compute service provider can prepare server 300 by attaching a network drive or downloading to storage a bare-metal instance image, both of which may include a copy of the virtualization system; ¶ [0125] The various components and modules of the network device 1100, described above, may be implemented as discrete components, as an SoC,).

Regarding claim 8, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 10, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Claims 2, 5, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhya, Liguori, and Kudo, as applied to claims 1, 8, and 14, in further view of Sait (US 9,940,377 B1)

Upadhya, Liguori, and Sait were cited in the previous Office Action.

Regarding claim 2, Upadhya teaches identification information of a storage volume as cited in ¶ [0021]: Typical storage identification data for the selected storage volume(s)/array(s) may include, but is not limited to: a Logical Unit Number (LUN) identifier for the selected storage volume(s)/array(s), a World Wide Name (WWN) identifier for the selected storage volume(s)/array(s) (a WWN is typically associated with storage technology using Fibre Channel, for which the WWN is a 64 bit address), standard network addressing information (such as an IP address), and/or any other storage addressing information the selected server computing resources may need to properly interact with the selected storage resources, but neither Upadhya, Liguori, nor Kudo expressly teach wherein the identification information of the system volume includes a name of the system volume.

	However, Sait teaches wherein the identification information of the system volume includes a name of the system volume (Col. 19, lines 21-58: The UI 600 may include a listing of storage volumes currently associated with a user, including the name, ID, status, and other information for the storage volumes.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sait with the teachings of Upadhya, Liguori, and Kudo to display through a user interface storage volumes. The modification would 
	
Regarding claim 5, Sait teaches wherein the system on chip is further configured to provide a graphical user interface (GUI) for viewing the identifier of the system volume or the identifier of the data volume (Col. 19, lines 21-58: The UI 600 may include a listing of storage volumes currently associated with a user, including the name, ID, status, and other information for the storage volumes. The user may also be provided the instance IDs 605 for any associated instances, if the instances are associated with storage volumes. The user interface 600 may also provide details for a selected storage volume 604 that indicates specific details for the selected storage volume. These fields are provided to illustrate examples of possible user interface options that may be provided to a user.).

Regarding claim 9, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 12, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhya, Liguori, and Kudo, as applied to claims 1, 8, and 14, in further view of Brooker US 9,110,600 B1.

Upadhya, Liguori, and Brooker were cited in the previous Office Action.

Regarding claim 4, Upadhya, Liguori, and Kudo, do not expressly teach wherein receive a volume detaching operation request sent by the public cloud management component, the volume detaching operation request comprising the identifier of the data volume; and send the identifier of the data volume to the processor to indicate that the data volume is not available to be used by the processor.

	However, Brooker teaches wherein receive a volume detaching operation request sent by the public cloud management component, the volume detaching operation request comprising the identifier of the data volume (Abstract: a system configured to store and/or manage the data. Upon receiving a request to detach a data volume from a computing device, a determination of whether the data volume should be shelved may be made. In some aspects, the data volume may be shelved by moving the data to another storage system, storing an identifier of the data volume, and de-allocating space associated with the shelved data such that the shelved data is no longer maintained in the storage system.); and 
send the identifier of the data volume to the processor to indicate that the data volume is not available to be used by the processor (Col. 3, lines 40-55: In some examples, once data from a detached data volume has been stored elsewhere (i.e., moved to another .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brooker with the teachings of Upadhya, Liguori, and Kudo to remove the volume from being accessible to the server. The modification would have been motivated by the desire of ensuring an updated status of the storage volumes.

Regarding claim 11, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.


Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12, and 14-17  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195